Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. )
Jose Rodrigo GALLARDO ) Case No. M-21- 122 {-M
US Citizen )
YOB:1968 )
)
)
Been SEALED
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 18 - July 19, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21 U.S.C. §§ 846, 841(a)(1) Conspiracy to possess with Intent to Distribute over 50 grams of

methamphetamine

‘United States District Court
District of Texas
Southern Distt

E “YUN 02 2021

Nathan Ochsner, Clerk

   
   

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

 

Aprov ead: Y wage
Rel - Wile. A AvsA A —_

vie lao2ze
Ryan J. Hammer, Special Agent FBI

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Date: CL2f21 ° LLL,

City and state: McAllen, Texas Juan F. Alanis, United States Magistrate Judge

Printed name and title

Judge’s signature

  
Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD Page 2 of 7

Attachment “A”

Affidavit in Support of Complaint

|, Ryan J. Hammer, being first duly sworn, state as follows:

Introduction

1. 1am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have been so
employed since June of 2016. | am currently assigned to the San Antonio Division, McAllen office where
| conduct a variety of investigations pertaining to gangs and violent crime. | attended the FBI Academy in
Quantico, Virginia, which entailed 21 weeks of training in law enforcement and investigative activities. In
the performance of my duties, | have investigated and assisted in the investigation of violent criminal
organizations to include home invasion crews, gangs, kidnappings, and assaults on federal officers. I have
received training from the FBI pertaining to the investigation of such matters to include extensive training
on cellphone analysis and call detail records, as well as social media accounts and their analysis. In
addition, | have conferred with FBI colleagues with extensive training and experience in the investigation
of violent criminal organizations.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to show
merely that there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter. Your affiant knows that it is a violation of Title 21 United States Code
Sections 846, 841{a}(1) conspiracy to manufacture, distribute, or dispense, or possess with intent to
manufacture, distribute or dispense, a controlled substance.

3. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of the offenses listed above have been committed by Jose

Rodrigo GALLARDO (hereinafter “GALLARDO”).
Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD Page 3 of 7

Facts Supporting Probable Cause

4. Beginning on or about June 28, 2019 and continuing through July 19, 2019 an FBI
confidential human source (CI#1) recorded several phone calls with a male subject identified as Arturo
ILLESCAS. In these calls, ILLESCAS offered to sell Cl#1 several handguns, a rifle, and quantities of
methamphetamine greater than 50 grams.

5. On July 18, 2019, Cl#1 conducted several recorded phone calls with ILLESCAS in which
ILLESCAS attempted to broker a deal between Cl#1 and an associate of ILLESCAS, hereinafter referred to
as source of supply (SOS), for one kilogram of methamphetamine. In the initial calls, ILLESCAS advised
Cl#1 of the SOS having one kilogram of methamphetamine for sell. In later calls, ILLESCAS referenced that
he spoke with the SOS to confirm that the kilogram weighed 36 ounces and was from Mexico. Throughout
the calls, Cl#1 discussed with ILLESCAS that Cl#1 wanted to purchase a small sample of the kilogram to
determine whether they would purchase the entire one kilogram of methamphetamine. ILLESCAS told
Cl#1 that that SOS would sell two ounces of the methamphetamine for $400 per ounce or four ounces for
$350 per ounce.

6. On July 19, 2019, Cl#1 conducted several additional recorded phone calls with ILLESCAS.
In the calls, Cl#1 coordinated to purchase a two-ounce sample of the one kilogram of methamphetamine
for $800. They coordinated to meet at the HEB in San Juan at approximately 11:00 AM.

7. On July 19, 2019 at approximately 11:10-AM, FBI agents observed ILLESCAS arrive at the
HEB in a Nissan Sentra bearing Texas license plates LVB-2735. ILLESCAS was seen to exit the passenger
side of the vehicle and enter Cl#1’s vehicle, while the driver of the Sentra remained in the vehicle. Upon
entering Cl#1’s vehicle, Cl#1 provided ILLESCAS $800 in exchange for two bags containing the
methamphetamine. An audio/video recording device was utilized during the controlled purchase which
captured the conversation between ILLESCAS and Cl#1. In the conversation, ILLESCAS referenced the male

driver that was in the Sentra several times:
Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD Page 4 of 7

ILLESCAS: “Yes. And there it is and there—honestly, brother, this guy gives me his word, but |
trust you, there are about 20 kilos, brother, of that fucking thing. Now there is.
Now there is plenty to go around.”

CHS: “There’s that guy, the black guy, which I told you about last time.”

CHS: “ And this is for him. This—this stuff is for him.”

ILLESCAS: “[OV] Yes, no, no man, there it is, brother. No, man, now we can, buddy. Not to
brag, this guy only trusts me. There are 20 kilos right now. Honestly, there are 20
kilos. And I told the homeboy, right now, when you get there—I forgot to ask him
for the scale. Right now when you get there, brother, weigh it. The homeboy
already—already weighed it. And—and he said that it was—that it—that they

were the same. There is stuff right now of that kind, brother, 20 kilos.”

8. After the controlled purchase was finished, ILLESCAS returned to the passenger side of
the Sentra and the vehicle departed. The vehicle was observed by FBI agents to travel to 508 Citrus Street,
San Juan, Texas and arrived at approximately 11:18 AM. Shortly after, ILLESCAS called and told Cl#1 that
the SOS could sell the rest of the kilogram to the Cl#1 with one day’s notice.

9. Both bags obtained during the controlled purchase were submitted to the Drug
Enforcement Agency (DEA) Laboratory. The analysis conducted by the DEA laboratory confirmed the
substance was methamphetamine with a purity level of 98% pure plus or minus 6%. The combined net
weight of methamphetamine in both bags was 58.9 grams.

10. Record checks conducted on the LVB-2735 license plates used by the Sentra showed the

vehicle to be registered to a “Deanna Lee Arispe” at 506 Citrus St., San Juan, TX, 78589. Records checks
Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD Page 5 of 7

were conducted using the Hidalgo County Appraisal District database for “506 W Citrus Ave, San Juan”
and it was determined to be owned by “GALLARDO BELINDA & RAUL | RODRIGUEZ”.

11. On September 6, 2019, Investigators with the Alamo Police Department (PD) conducted
a traffic stop on a black Cadillac CTS and the male driver was identified as Arturo ILLESCAS. During a pat
down for officer safety, Alamo PD Investigators came across a plastic bag on the person of t[LLESCAS which
contained a green leafy substance which later field tested positive for marijuana and a clear plastic bag
with a crystal-like substance that later field tested positive for methamphetamine. The
methamphetamine was later weighed to be approximately 5.76 gram, the marijuana weighed
approximately 0.8 grams, and the THC Oil weighed approximately 1.0 grams.

12. ILLESCAS was subsequently arrested by Alamo PD for the possession of the drugs and an
inventory search of the black Cadillac CTS was conducted. Investigators located a Samsung Galaxy S7
Active cellphone, an LG Aristo 2 cellphone, and a THC vape cartridge in the center console of the black
Cadillac CTS.

13. A federal search warrant was obtained for the Samsung Galaxy $7 Active cellphone. The
IMEI associated with the phone matched the IMEI associated with tolls for 956-651-9946 (hereinafter
Target Telephone #1). This correlation showed that Target Telephone #1 was used by ILLESCAS to arrange
the controlled purchase with Cl#1 and the SOS on that day. Your affiant reviewed the phone extraction
for the Samsung Galaxy S7 Active and a contact was located on the phone for a “Gallo Carnal” with phone
number 956-685-3662 (hereinafter Target Telephone #2).

14. A federal search warrant (M-19-2830-M-C) was obtained for call detail records with
historical cell site information for phone numbers used by ILLESCAS to include Target Telephone #1. These
records were reviewed for the dates of July 18 and July 19, 2019. Based on the timing and pattern of calls

between ILLESCAS and Cl#1 and when ILLESCAS would reference speaking with the SOS, it was determined
Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD Page 6 of 7

that the likely phone number used by the SOS was Target Telephone #2, the same number saved in
ILLESCAS’ phone under “Gallo Carnal.”

15. A federal search warrant (M-19-2830-M-D) was obtained for call detail records and
subscriber information for Target Telephone #2. The records returned showed that it was subscribed to
a Diana Arispe at 508 Citrus Street, San Juan TX, 78589, the same address that the Nissan Sentra bearing
TX plates LVB-2735, was observed traveling to after the controlled purchase. The call detail records
obtained from the search warrant were reviewed and on July 19, 2019, two calls were made between
Target Telephone #1 and Target Telephone #2 between 10:36 AM and 10:56 AM. For both calls, Target
Telephone #2 used cell phone towers and sectors that were within the approximate area of the HEB in
San Juan, TX and 508 W Citrus, San Juan.

16. On November 5, 2019, your affiant obtained a signed criminal complaint for ILLESCAS for
violations of Title 21 USC 841(a}(1). ILLESCAS was subsequently indicted on November 19, 2019 and pled
guilty to the charges on June 5, 2020.

17. FBI agents conducted several proffer interviews with ILLESCAS. in these proffers, ILLESCAS
was shown a photograph of GALLARDO. ILLESCAS identified the male as “GALLO” and told FBI agents that
the 5.76 grams of methamphetamine that was in his possession when he was arrested by Alamo Police
Department belonged to GALLARDO. ILLESCAS also told FBI agents that GALLARDO was the SOS for the
two ounces of methamphetamine that he sold to the Cl#1 on July 19, 2019. ILLESCAS confirmed that
GALLARDO drove ILLESCAS to the HEB in the Nissan Sentra and remained in the vehicle while ILLESCAS
conducted the transaction. ILLESCAS told FBI agents that GALLARDO and his girlfriend lived at 508 W
Citrus, San Juan, TX, and GALLO’s mother lived at 506 W Citrus, San Juan, TX. ILLESCAS also admitted to

using his cellphone to communicate with GALLARDO.
Case 7:21-mj-01221 Document 1 Filed on 06/02/21 in TXSD_ Page 7 of 7

Conclusion

18. As a result of the controlled purchase and other corroborating evidence, investigators
have probable cause to believe that GALLARDO knowingly and willfully manufactured, distributed, or
dispensed, or possessed with intent to manufacture, distribute or dispense, a controlled substance.

19. Based on the aforementioned factual information, your Affiant respectfully submits that

GALLARDO did commit a violation of Title 21 United States Code Sections 846, 841(a)(1).

ol Hammer

Special Agent
Federal Bureau of Investigation

 

Sworn to and subscribed before me this 2Z& of June, 2021.

    

71

Juan F. Alanis
United States Magistrate Judge
